
	

113 HR 5544 : Low-Dose Radiation Research Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5544
		IN THE SENATE OF THE UNITED STATES
		November 18, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To increase the understanding of the health effects of low doses of ionizing radiation.
	
	
		1.Short titleThis Act may be cited as the Low-Dose Radiation Research Act of 2014.
		2.Low dose radiation research program
			(a)In generalThe Director of the Department of Energy Office of Science shall carry out a research program on
			 low dose radiation. The purpose of the program is to enhance the
			 scientific understanding of and reduce uncertainties associated with the
			 effects of exposure to low dose radiation in order to inform improved risk
			 management methods.
			(b)StudyNot later than 60 days after the date of enactment of this Act, the Director shall enter into an
			 agreement with the National Academies to conduct a study assessing the
			 current status and development of a long-term strategy for low dose
			 radiation research. Such study shall be completed not later than 18 months
			 after the date of enactment of this Act. The study shall be conducted in
			 coordination with Federal agencies that perform ionizing radiation effects
			 research and shall leverage the most current studies in this field. Such
			 study shall—
				(1)identify current scientific challenges for understanding the long-term effects of ionizing
			 radiation;
				(2)assess the status of current low dose radiation research in the United States and internationally;
				(3)formulate overall scientific goals for the future of low-dose radiation research in the United
			 States;
				(4)recommend a long-term strategic and prioritized research agenda to address scientific research
			 goals for overcoming the identified scientific challenges in coordination
			 with other research efforts;
				(5)define the essential components of a research program that would address this research agenda
			 within the universities and the National Laboratories; and
				(6)assess the cost-benefit effectiveness of such a program.
				(c)Research planNot later than 90 days after the completion of the study performed under subsection (b) the
			 Secretary of Energy shall deliver to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a 5-year research plan that responds to
			 the study’s findings and recommendations and identifies and prioritizes
			 research needs.
			(d)DefinitionIn this section, the term low dose radiation means a radiation dose of less than 100 millisieverts.
			(e)Rule of ConstructionNothing in this Act shall be construed to subject any research carried out by the Director under
			 the research program under this Act to any limitations described in
			 section 977(e) of the Energy Policy Act of 2005 (42 U.S.C. 16317(e)).
			(f)FundingNo additional funds are authorized to be appropriated under this section. This Act shall be carried
			 out using funds otherwise appropriated by law.
			
	Passed the House of Representatives November 17, 2014.Karen L. Haas,Clerk
